DETAILED ACTION
	Claims 1-16 are currently pending. Claims 1-16 are rejected under new grounds. Applicant’s amendment/arguments filed 08/08/2022 were effective in overcoming the previous rejection citing Moon (US 1,632,557) as the primary reference. However, the newly introduced Schmidt et al. (US 1,841,640) is being used to reject the amended claims as outlined below. A response to Applicant’s arguments can be found at the end of this Office Action. This is a second Non-Final Rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 1,841,640).
Referring to Claim 1: Schmidt discloses a switch for interconnecting a first rail (2 of lane B) providing a first portion of a running surface for a wheel and a second rail (2 of lane B) providing a second portion of the running surface wherein a first end of the first rail and an opposed second end of the second rail are axially mutually spaced apart by a first spacing (Fig. I), the switch comprising: 
a set of rail segments (21) including a first rail segment (middle track section 21), having a first end, a second end and a first length therebetween correlating with the first spacing (Figs. I, II and III), 
wherein the switch is arrangeable in: 
a first configuration (Fig. I, depicting middle track section 21 completing lane B), wherein the first rail segment (middle track section 21) is arranged to interconnect the first rail (2 of lane B) and the second rail (2 of lane B), thereby providing an interconnecting portion of the running surface between the first portion and the second portion (Fig. II); 
a second configuration (any position where middle track section 21 does not complete lane B as shown in Fig. 1), wherein the first rail segment (middle track section 21) is transversely spaced apart from the first rail (2 of lane B) and/or the second rail (2 of lane B) (page 2, line 119 – page 3, line 11); and 
a third configuration (any position where left track section 21 does not complete lane B), wherein the second rail segment (left track section 21) is transversely spaced apart from the first rail (2 of lane B) and/or the second rail (2 of lane B) (page 2, line 119 – page 3, line 11); and 
a fourth configuration (when left track section 21 completes lane B, not pictured), wherein the second rail segment (left track section 21) is arranged to interconnect the first rail (2 of lane B) and the second rail (2 of lane B), thereby providing the interconnecting portion of the running surface between the first portion and the second portion (page 2, line 119 – page 3, line 11), 
wherein the switch is arranged to move from the first configuration (Fig. 1) to the second configuration by a first transverse movement of the first rail segment (page 2, line 119 – page 3, line 11); and
wherein the switch is arranged to move from the third configuration to the fourth configuration by a second transverse movement of the second rail segment (page 2, line 119 – page 3, line 11) (see Fig. I below).

    PNG
    media_image1.png
    408
    492
    media_image1.png
    Greyscale

Referring to Claim 2: Schmidt discloses a switch, wherein the first rail segment (middle track section 21) is arranged coaxially with the first rail (2 of lane B) and/or the second rail (2 of lane B) in the first configuration (Fig. I).

Referring to Claim 3: Schmidt discloses a switch, wherein the first rail segment (middle track section 21) is arranged parallel to the first rail (2 of lane B) and/or the second rail (2 of lane B) in the second configuration (any position where middle track section 21 does not complete lane B as shown in Fig. 1) (page 2, lines 27-32).

Referring to Claim 4: Schmidt discloses a switch, wherein the first transverse movement of the first rail segment (middle track section 21) is a linear transverse movement (page 2, line 119 – page 3, line 11) (Fig. I).

Referring to Claim 5: Schmidt discloses a switch, comprising a set of releasable retaining members (26), including a first releasable retaining member (26), arranged to releasably retain the switch in the first configuration (Fig. III) (page 2, lines 33-59).

Referring to Claim 6: Schmidt discloses a switch, wherein the first rail segment (middle track section 21) and the second rail segment (left track section 21) are mutually attached (Fig. III), wherein the first transverse movement is equal to the second transverse movement (page 2, lines 27-32).

Referring to Claim 7: Schmidt discloses a switch, wherein the switch is arranged to move from the first configuration (Fig. I) to the second configuration (any position where middle track section 21 does not complete lane B as shown in Fig. 1) and from the third configuration (any position where left track section 21 does not complete lane B) to the fourth configuration (when left track section 21 completes lane B, not pictured), or vice-versa, concurrently (page 2, line 119 – page 3, line 11).

Referring to Claim 9: Schmidt discloses a switch, comprising a first rail section (top section of Fig. I) comprising the first rail (2 of lane B)  and a second rail section (bottom section of Fig. I) comprising the second rail (2 of lane B) (see annotated Fig. I below).

    PNG
    media_image2.png
    412
    534
    media_image2.png
    Greyscale

Referring to Claim 12: Schmidt discloses a switch, wherein the switch comprises a monorail switch (Fig. I) (page 1, lines 14-24).

Referring to Claim 13: Schmidt discloses a switch, wherein the switch comprises a suspended switch (Fig. I) (page 1, lines 14-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Quattlebaum (US 2013/0042784 A1).
Referring to Claim 8: Schmidt does not teach a cylindrical running surface. However, Quattlebaum teaches a multidirectional transport system, wherein the running surface comprises a cylindrical running surface (215) or a part thereof (Fig. 1) (Para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Schmidt’s switch on a cylindrical rail, as taught by Quattlebaum, in order to provide effective switching for a cylindrical suspended track system.

Referring to Claim 10: Schmidt does not specifically teach that the rail sections comprise releasable rail couplings. However, Quattlebaum teaches a switch, wherein the first rail section (210) comprises a first part of a releasable rail coupling (250) joined to a second end of the first rail and/or wherein the second rail section comprises a second part of the releasable rail coupling joined to a first end of the second rail (Figs. 3 and 4) (Para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Schmidt to use releasable rail couplings, as taught by Quattlebaum, in order to non-permanently couple track sections in a desired configuration.

Referring to Claim 11: Schmidt does not teach a cylindrical running surface with a flange. However, Quattlebaum teaches a multidirectional transport system, wherein the running surface comprises a cylindrical running surface (215) or a part thereof and wherein the first rail (210) comprises a flange (220) (Fig. 1) (Para. [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Schmidt’s switch on a cylindrical rail and flange, as taught by Quattlebaum, in order to provide effective switching for a cylindrical suspended track system.

Referring to Claim 14: Schmidt does not specifically teach a second switch. However, Quattlebaum teaches a multidirectional transport system, wherein “track changing assemblies 240 may be provided to branch a single pathway into multiple pathways and/or to consolidate multiple pathways into fewer pathways or a single pathway, for example. Accordingly, an infinite variety of configurations of pathways or networks of pathways are possible in the multi-directional transport system 100 that can be easily constructed and routed for efficient transport of persons and/or payload without the length and directional restrictions of conventional technologies.” (Para. [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Schmidt to use multiple switches, as taught by Quattlebaum, in order to easily construct a variety of configurations for efficient transport of persons and/or payload. Further, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of WO 2008/126101 A1. 
Referring to Claim 15: Schmidt teaches a switch assembly comprising: 
a switch according to claim 1 (see rejection of claim 1 above). 
Schmidt does not specifically teach how the trolley is composed. 
However, WO 2008/126101 teaches a track switching system for an elevated suspended coach transportation system, comprising: 
a trolley (20) comprising a frame (22), a set of wheels (24), including a first wheel, rotatably coupled to the frame (Fig. 1); and 
an attachment member (26), coupled to the frame, for attachment, preferably suspension, of a load therefrom, in use (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Schmidt to use the switch with a trolley, such as the one taught by WO 2008/126101, in order to transport persons or cargo to various positions using an adjustable switch.

Referring to Claim 16: Schmidt does not specifically teach a trolley having a driver wheel. 
However, WO 2008/126101 teaches a track switching system for an elevated suspended coach transportation system, wherein the first wheel (24) comprises a driver wheel for driving the trolley (20) along the running surface (Fig. 1) (page 13, second paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Schmidt to use the switch with a trolley having a driver wheel, such as the one taught by WO 2008/126101, in order to transport persons or cargo to various positions using an adjustable switch.

Response to Arguments
Applicant argues that Moon (US 1,632,557) fails to anticipate previous claim 6 because the claimed second rail cannot be interpreted as Moon’s track section 3 in claim 1 and Moon’s track section 4 in depending claim 6. The Examiner agrees and has withdrawn the previous rejection citing Moon in favor of the rejection above citing Schmidt. As seen in Fig. I of Schmidt, the three movable track sections 21 are arranged in parallel similar to the parallel rail segments 200A and 200B of the instant application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617